                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    JP MORGAN CHASE BANK, N.A.,                            Case No. 2:17-CV-3052 JCM (GWF)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of JPMorgan Chase Bank, N.A. v. SFR
               14     Investments Pool 1, LLC et al, case no. 2:17-cv-03052-JCM-GWF.
               15            On April 19, 2019, the parties filed a joint status report indicating that a settlement had
               16     been reached in this matter. (ECF No. 41). However, the parties requested that the case remain
               17     open an additional 90 days to give them the opportunity to finalize the agreement. Id.
               18            Since that date, no further filings have been made. Therefore, the parties are hereby
               19     ordered to file, within fourteen (14) days from the date of this order, either a joint status report
               20     indicating the status of the settlement or an appropriate stipulation of dismissal.
               21            Accordingly,
               22            IT IS SO ORDERED.
               23            DATED July 30, 2019.
               24
                                                                     __________________________________________
               25                                                    UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
